Title: Answer to Benjamin Moody’s Bill of Complaint, 22 August 1780
From: Washington, George
To: 


					[22 Aug. 1780] This document is titled “The Answer of George Washington, Esquire, Surviving Executor of the last Will and Testament of Thomas Colvill, Gentn, deceased, to the Bill of Complaint exhibited against him by Benjamin Moody, Complainant.” Among the many complaints answered in this lengthy legal document, GW argues that the charges in Moody’s account submitted with his bill of complaint are “generally inadmissable.” As part of his answer, GW includes copies of four letters relating to the dispute exchanged between himself and Moody in 1779 and 1780. GW states that, as explained in his letters to Moody, he was “justifiable” in refusing to execute a deed which Moody desired for land involved in the case. “Equity requires” that payment due for the sale of the land “should be made in something of solid & substantial value.” GW believes this “to be indispensibly necessary to satisfy the demands of justice.” GW concludes the document by adding “that he has not a wish nor never had, but to do the most impartial and

complete justice to All the parties concerned as well to the Complainant as to the Creditors and Legatees of the said Thomas Covil.”
				